DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's election with traverse of 1-10 in the reply filed on May 19th, 2022 is acknowledged.  The traversal is on the ground(s) that Claim 9 has been amended to include technical limitations of Claim 5 and therefore overcomes the arguments proposed by the examiner in the restriction requirement. In the restriction requirement, the Examiner stated that there was "no technical feature shared across ALL inventions/groups." Indeed, on this basis alone, it is evident that independent claim 9 includes all of the special technical features of claim 5 and therefore claim 1 based upon its the limitations of claim 5 have been amended into claim 9, and therefore shares unity of invention.  This is found to be persuasive and the restriction and election requirement is withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: The word “at’ is repeated in line 5 of the claim. The repeated word should be deleted.
Claim 9 is objected to because of the following informalities:  Claim 9 is drafted as though it were an independent claim but also appears to be a dependent claim with dependency on Claim 5.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recite the limitations: "the wheel slip actuating variable" in line 5; "the brake application force control" in line 10-11; "the unit (I)" in  line 11; "the friction characteristics" in line 12; "the wheel" in line 12; "the rail change" in line 12; "the changed friction characteristics" in line 16; "the unchanged starting wheel slip" in line 16; "the optimized brake forces" in line 19; "the preceding brake forces" in line 21.  
There is insufficient antecedent basis for these limitations in the claim.
Claims 5, 9, and 10 are also rejected as they include some or all of the rejected limitations of Claim 1.
 
Claim 2 recites the limitation "the starting wheel slip" in line 3.  
There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitations: "the rearmost unit" in line 2; "the driving direction" in line 3; "the frontmost unit" in line 4.  
There is insufficient antecedent basis for these limitations in the claim.

Claim 6 recites the limitation "the adhesion-improving measure" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitations: “the rearmost unit” in line 2; “the driving direction” in line 3; “the front unit” in line 4; “the frontmost unit” in line 4. 
There is insufficient antecedent basis for these limitations in the claim.

Claim 8 recites the limitation “the rails” in line 3.
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnelly et al. (US 20050189887; hereinafter Donnelly).
Regarding Claim 1,
Donnelly teaches
	A regulating method for improving the adhesion of a rail vehicle by conditioning of a selected axle/selected axles, the method comprising: (Donnelly: Abstract)
	detecting whether a higher total brake force (FSumB) can be achieved by way of a change of the wheel slip actuating variable at at least one unit (I) from a current starting wheel slip (slpl) to a forced wheel slip (slpFcd) (state A); and (Donnelly: Paragraph [0105])
	in response to the detection that the higher total brake force (F Sum B) being achievable: 
		changing the wheel slip at the at least one unit (I) from the current starting wheel slip (slpl) to the forced wheel slip (slpFcd) by regulating the brake application force control variable at the unit (I), wherein, as a result of which, the friction characteristics between the wheel and the rail change at following units (II, III); (Donnelly: Paragraph [0053], [0058])
		regulating of the brake application force control variable at the following units (II, III) to regulate the wheel slip at the units (II, III) which has changed as a result of the changed friction characteristics to the unchanged starting wheel slip actuating variable (slpl) again, brake forces (FbrI*, Fbr_II*, FbrIII*), which are optimized resulting at the units (I, II, III); and (Donnelly: Paragraph [0058], [0143])
		the sum (FSumB) of the optimized brake forces (FbrI*, Fbr_II*, FbrIII*) at the units (I, II, III) after the preceding method operations (state B) being greater than the sum (F_SumA) of the preceding brake forces (Fbr_I, FbrII, Fbr_III). (Donnelly: Paragraph [0143])

Regarding Claim 2,
Donnelly teaches
	The regulating method of claim 1, wherein the forced wheel slip (slpFcd) of the at least one unit (I) is selected to be greater than the starting wheel slip (slpl), as a result of which the brake application force control variable is increased at said unit (I), and as a result of which the optimized brake force (FbrI*) at said unit (I) becomes smaller than the preceding brake force (Fbr_I) of the at least one unit (I). (Donnelly: Paragraph [0105]-[0106])

Regarding Claim 3,
Donnelly teaches
	The regulating method of claim 1, wherein the forced wheel slip (slpFcd) of the at least one unit (I) is selected to be smaller than the starting wheel slip (slpl), as a result of which the brake application force control variable isPreliminary AmendmentAtty. Docket: 566-296042National Phase Application based on InternationalPage 5 of 9 Appln. No. PCT/EP2017/082385 filed December 12, 2017reduced at said unit (I), as a result of which the optimized brake force (Fbr_I*) at the unit (I) becomes greater than the preceding brake force (Fbr_I) of the at least one unit (I). (Donnelly: Paragraph [0052], [0105]-[0106])

Regarding Claim 4,
Donnelly teaches
	The regulating method of claim 1, wherein the at least one unit (I) is not the rearmost unit (III) with regard to all the units (I, II, III) as viewed in the driving direction of the rail vehicle, but rather is one of the front units or the frontmost unit (I). (Donnelly: Paragraph [0020], [0106])

Regarding Claim 5,
Regarding Claim 5, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Regarding Claim 6,
Donnelly teaches
	The regulating method of claim 5, wherein the optimized brake force (Fbr_I*) at the unit (I), at which the adhesion- improving measure was carried out, is lower than the preceding brake force (Fbr_I). (Donnelly: Paragraph [0018])

Regarding Claim 7, the claim is analogous to Claim 4 limitations and is therefore rejected under the same premise as Claim 4.

Regarding Claim 8,
Donnelly teaches
	The regulating method of claim 5, wherein the adhesion-improving measure comprising: 
	sanding of the rails, or (Donneley: Paragraph [0056])
	use of an electromagnetic rail brake, or 
	use of an electromagnetic rail brake and sanding of the rails.  

Regarding Claim 9, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Regarding Claim 10, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/7/2022